Citation Nr: 1524811	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-19 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of left arm injury, laceration of the medial nerve and brachial artery, rated as 50 percent disabling prior to May 1, 2012, and as 70 percent disabling thereafter.

2.  Entitlement to an increased evaluation for left arm scars, rated as 10 percent disabling prior to May 1, 2012, and as 20 percent disabling thereafter.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), prior to May 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a May 2013 rating decision, the RO increased the ratings for the residuals of left arm injury and left arm scars to 70 and 20 percent respectively; each effective from May 1, 2012.  In that same rating decision, the RO granted entitlement to a TDIU effective May 1, 2012.  The determination of whether the Veteran is entitled to TDIU prior to that date, is part of the determination of the increased rating for residuals of left arm injury, laceration of the medial nerve and brachial artery and left arm scars, therefore, the Board has jurisdiction over the TDIU determination.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The issue of entitlement to a TDIU, for the period prior to May 1, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 1, 2012, the Veteran's median nerve damage was not manifested by complete paralysis.

2.  Since May 1, 2012, the Veteran's median nerve damage has been manifested by complete paralysis and he has been receiving the maximum assignable schedular disability rating for peripheral neuropathy of the median nerve.

3.  Throughout the appeals period, three or more of the Veteran's superficial scars on the left arm have not been unstable or painful.


CONCLUSIONS OF LAW

1.  Prior to May 1, 2012, the criteria for a rating in excess of 50 percent rating for residuals of left arm injury, laceration of the medial nerve and brachial artery have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, DC 8515 (2014).

2.  Since May 1, 2012, the criteria for a rating in excess of 70 percent rating for residuals of left arm injury, laceration of the medial nerve and brachial artery have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, DC 8515 (2014).

3.  Prior to May 1, 2012, the criteria for a rating in excess of 10 percent rating for left arm scars have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, DCs 7801-7805 (2014).

4. Since May 1, 2012, the criteria for a rating in excess of 20 percent rating for left arm scars have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, DCs 7801-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  VA's Duties to Notify and Assist


VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in June 2010 and March 2011 letters. 

The duty to assist has also been met.  VA has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded multiple contracted VA examinations in order to adjudicate his increased rating claims.  Those examinations, in whole, addressed whether an increased rating was warranted, and are sufficient to decide the Veteran's claims.  The examiners considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

II.  Higher Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran initiated the current claim for increase in June 2010. An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board's discussion must address the evidence from one year prior to the date of claim through to the present.  However, VA is obligated to consider the entire history of the Veteran's service-connected disability in addition to the present level of disability.  38 C.F.R. §§ 4.1, 4.2; see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

III.  Rating Criteria

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be mild, or at most, moderate in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The Veteran's service-connected residuals of the left arm injury, laceration of the medial nerve and brachial artery are evaluated under Diagnostic Code 8515.  Under that code, severe incomplete paralysis warrants the assignment of a 40 percent rating for the minor extremity and a 50 percent rating for the major extremity.  Complete paralysis of the median nerve warrants the assignment of a 60 percent rating for the minor extremity and a 70 percent rating for the major extremity.  Complete paralysis of the median nerve contemplates such symptoms as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Veteran's service-connected left arm scar is evaluated under Diagnostic Code 7804 for unstable or painful scars.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling. Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep and nonlinear.  Such scars affecting an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) would be evaluated as 10 percent disabling.  Scars affecting areas of at least 12 square inches but less than 72 square inches would be evaluated as 20 percent disabling.  Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118.

IV. Analysis

Residuals of left arm injury, laceration of the medial nerve and brachial artery

At the June 2010 examination, the following history was reported: The Veteran reports being diagnosed with Left Median-Nerve Damage.  The condition has existed since 1976.  The parts of the body affected are [the] left hand and arm.  Due to the nerve disease, there is tingling and numbness, pain, anesthesia and weakness of the affected parts.  There is no abnormal sensation and paralysis of the affected parts.  The symptoms include left hand and arm weakness, hand and arm pain in inclement weather, loss of feeling in fingers on his left hand and loss of grip.  The symptoms described occur constantly."  

The Veteran indicated the following: can no longer use his left hand and arm.  He reports the following overall functional impairments: he has lost the ability to perform his usual occupation as a skilled laborer, he cannot tie his shoes or neck tie without the assistance from his wife and children."

Upon neurological examination of the upper extremities, motor function is abnormal with findings of impaired 3/5 strength of median innervated muscles of the left hand.  Sensory function on the right is intact regarding pinprick/pain, temperature, vibration, position and touch.  Sensory function is abnormal on the left in the median nerve distribution.  It is abnormal in regards to pinprick/pain (impaired) and touch (impaired).  It is normal in regards to temperature, vibration and position.  The Modality used to test the sensory function was light touch.  The right upper extremity reflexes reveal biceps jerk 2+ and triceps jerk 2+.  The left upper extremity reflexes reveal biceps jerk 2+ and triceps jerk 2+.

The examiner provided the following opinion: "For the VA established diagnosis of LEFT MEDIAN NERVE LACERATION WITH SCAR, the diagnosis is changed to left median nerve laceration status post-surgical repair with scar and partial paralysis.  This is documenting surgery and partial nerve paralysis.  At this time the claimant's condition is active.  The most likely peripheral nerve involved is: left median nerve.  The subjective factors are: history of laceration to left arm requiring surgery.  The objective factors are: ongoing sensory and motor deficits of left median nerve innervation; scars noted on inspection."

A second examination was conducted in April 2011.  The following was included in the report: "The parts of the body affected are the left arm and hand, the claimant cannot make a fist or close his hand, plus his arm is weak and hurts all the time.  Due to the nerve disease, there is tingling and numbness (severity level is 8), abnormal sensation (severity level is 8), pain (severity level is 10), anesthesia (severity level is 8), weakness of the affected parts (severity level is 10), paralysis of the affected parts (severity level is 10) and grasp (severity level is 10).  The symptoms include finger numbness and the inability to grasp or hold weight on the arm and constant pain.  The symptoms described occur constantly.  The claimant is not receiving any treatment for his condition.  The claimant reports the following overall functional impairments: the claimant states that he has left arm and hand weakness which affects his ability to perform his job as a skilled construction worker."

Upon examination the examiner reported that the condition "does not cause generalized muscle weakness.  The condition does not cause generalized muscle wasting.  The condition does not cause any muscle atrophy.  There was no ankylosis of the wrist.  Range of motion testing for the wrist and fingers showed results within normal limits with no additional limitations after repetitive use.  

Neurological examination provided the following results: Motor function is abnormal with findings of diminished left hand grasp +3/5.  The Veteran has specific weakness of the left fourth and fifth fingers.  Sensory exam to pinprick/pain, touch, position, vibration and temperature is intact on the right.  The left sensory function for the median nerve is decreased, based on the modality of the pinprick and touch.  The right upper extremity reflexes reveal biceps jerk 2+ and triceps jerk 2+.  Brachioradialis on the right is 2+ and the right finger is 2+.  The left upper extremity reflexes reveal biceps jerk 2+ and triceps jerk 2+.  Brachioradialis on the left is 2+ and the left finger jerk is 2+.

The examiner notes that the Veteran complained of weakness, numbness and tingling and there was objective factors of weakness and diminished sensory sensation in the left hand.  However, the examiner noted that the diagnosis was the same at the earlier June 2010 examination.

In the August 2011 examination report the following was reported: The parts, of the body affected are left arm and hand due to the nerve disease, there is tingling and numbness (severity level is 10), abnormal sensation (severity level is 5), pain (severity level is 10), anesthesia (severity level is 5), weakness of the affected parts (severity level is 10) and paralysis of the affected parts (severity level is 8).  The symptoms described occur intermittently, as often as 3 times daily, with each occurrence lasting 15 minutes.  The number of attacks within the past year was 1008.  The ability to perform daily functions during flare-ups is 'very hard and limited.'  The treatment is Vicodin with benefit and without apparent side effects.  The claimant reports the following overall functional impairment(s): "I lost a great job because I was labeled as an un-safe worker."

Upon examination the following was reported: Motor function is abnormal demonstrated by left decreased grip of 3/5.  Sensory exam to pinprick/pain, touch, position, vibration and temperature is intact-on the right. The left sensory function for the median and distribution nerve(s) is decreased.  Based on the modality of the pinprick and touch.  The right upper extremity reflexes reveal biceps jerk 2+ and triceps jerk 2+.  Brachioradialis on the right is 2+ and the right finger jerk is 2+.  The left upper extremity reflexes reveal biceps jerk 2+ and triceps jerk 2+.  Brachioradialis on the left is 2+ and the left finger jerk is 2+.

The final examination was provided in May 2012.  An increase in severity of the Veteran's condition was noted in this examination report.  The Veteran's strength dropped from 3/5 to 1/5 in the left grip.  He is unable to make a fist; there is greater than a 2 inch gap between the thumb pad and the fingers.  There is a greater than a 1 inch gap between the fingertips and the proximal transverse crease of the palm.  There is less movement than normal, weakened movement, painful movement, and in coordination with impaired ability to execute skilled movements smoothly.  There is also a finding of atrophy from disuse of the left hand.  The examiner stated that the Veteran is no longer able to hold, carry, or write anything.

The Veteran's residuals of left arm injury, laceration of the medial nerve and brachial artery, are rated as 50 percent disabling prior to May 1, 2012 (the date of the most recent VA examination), and as 70 percent disabling thereafter.  In the May 2013 rating decision, the RO also granted entitlement to Special Monthly Compensation based on the Loss of Use of the left hand.  

An evaluation of 70 percent is assigned for complete paralysis of the median nerve whenever the following findings are shown: hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  70 percent is the highest evaluation warranted.  As noted in the examination reports, the Veteran's condition worsened at the May 2012 examination in comparison to the earlier examinations.  His strength decreased and the examiner noted that the paralysis had increased in the left hand.

While the Veteran is entitled to the 70 percent effective May 1, 2012, the highest assignable schedular rating, the earlier medical evidence does not support that rating prior to May 1, 2012.  The earlier examinations do not document complete paralysis.  In June 2010, the examiner characterized that paralysis as partial.  In April 2011, the examiner noted the condition did not cause any muscle atrophy and range of motion testing for the wrist and fingers showed results within normal limits.  At that examination, strength was diminished, but the Veteran could still make a grip and his strength was noted to be at a 3/5 level. 

Left arm scars

At the June 2010 examination the following was reported regarding the scars: The scars are "precisely located left medial brachii.  [They are] linear scars.  The entire scars measure 13 cm by 1.5 cm.  The [scars are] not painful on examination.  There is no skin breakdown.  [They are] superficial scars with no underlying tissue damage.  Inflammation is absent.  Edema is absent.  There is no keloid formation.  The scars [are] not disfiguring:  The scars do not limit the claimant's motion.  There is no limitation of function due to the scars."

The April 2011 examination report provides the following: the Veteran "does not experience skin breakdown.  Current symptoms include: pain.  He reports no other symptoms.  The claimant does not experience any functional impairment due to the scars."  Upon examination it was reported that the scars were all linear and of the following sizes: 1)  9.5 cm by 1 cm; 2) 11 cm by 1 cm; 3) 4.5 cm by 0.1 cm; 4) 2.5 cm by 1 cm; 5) 2 cm by 0.5 cm; and 6) 3.5 cm by 2 cm.  Each of the scars had the same assessment: "The scar is not painful on examination.  There is no skin breakdown.  This is a deep scar with underlying tissue damage.  Inflammation is absent.  Edema is absent.  There is no keloid formation.  The scar is disfiguring.  The scar does not limit the claimant's motion.  There is no limitation of function due to the scar."

The August 2011 examination report contains the same findings and discussion as the April 2011 report.  A change in severity is noted in the May 2012 examination report.  There, the examiner reported that 2 of scars were now painful and unstable.  

The Veteran's left arm scars are rated as 10 percent disabling prior to May 1, 2012, and 20 percent disabling thereafter.  For the period prior to May 2012, there is no evidence of 3 or more unstable or painful scars to warrant a 20 percent rating under Diagnostic Code 7804.  In June 2010, there was no skin breakdown or underlying tissue damage and the scars did not cause any limitation of function.  April and August 2011 examinations described the scars and linear, deep and not painful, but the scars did not cover an area or areas of at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm).  Thus, a 20 percent rating is not warranted not warranted under Diagnostic Code 7805 prior to May 2012.   

At no time during the appeal is there evidence of deep scars affecting areas of at least 72 square inches but less than 144 square inches (Diagnostic Code 7801) or 5 or more scars that are unstable or painful (Diagnostic Code 7804).  Thus, a rating in excess of 20 percent is not warranted after May 1, 2012.  

In deciding the claims for increased rating, the Board has considered the Veteran's statements and reports of symptoms.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's median nerve damage and scars has been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

In reaching its conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Other Considerations

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms the Veteran complains of are contemplated by the applicable rating criteria; specifically the presence of any residuals to his left arm surgery, including paralysis, strength, and the scar pain, size, stability, location, limitation of motion and whether it is deep.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) prior to May 1, 2012 is discussed in the remand portion of the opinion below.

ORDER

Entitlement to an increased evaluation for residuals of left arm injury, laceration of the medial nerve and brachial artery, rated as 50 percent disabling prior to May 1, 2012, and as 70 percent disabling thereafter, is denied.

Entitlement to an increased evaluation for left arm scars, rated as 10 percent disabling prior to May 1, 2012, and as 20 percent disabling thereafter, is denied.


REMAND

As noted above, the claim of entitlement to a TDIU, for the period prior to May 1, 2012, is before the Board.

For the period appeal prior to May 1, 2012, the Veteran does not meet the schedular criteria for the assignment of a TDIU.  See 38 C.F.R. § 4.16(a).  The Board cannot award a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Veteran has asserted since the date of his claim for increased rating in June 2010, the he is unemployable specifically as a result of the disabilities addressed in this decision.  

On remand, it should be determined if the Veteran was unemployable prior to May 1, 2012.  If so, the matter of entitlement to a TDIU prior to May 1, 2012 must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Prior to May 1, 2012, the Veteran underwent three contracted VA examinations: June 2010, April 2011, and August 2011.  Each examiner briefly discussed the impact of the Veteran's left arm and hand disabilities on his ability to work.  However, taken together, those opinions are unclear on the impact of the Veteran's service-connected disabilities on his ability to obtain substantially gainful employment.  The June 2010 opinion provides the following: "The effect of the condition on the claimant's usual occupation is moderate secondary to functional impairments posed by left hand."  In April 2011, the opinion was the following: "The claimant's usual occupation is not affected by his condition(s).  The effect of the condition(s), on the claimant's daily activity is [he] has difficulty with heavy lifting and bolding heavy objects."  The August 2011 opinion also indicated that the condition did not impact the Veteran's occupation.  However, the same report also indicates that the condition "effects sedentary and physical employment."  The Board finds the preceding opinions to be unclear on the Veteran's employability.

The Board finds that a retrospective medical opinion regarding the impact of his service-connected disabilities have on his employability prior to May 1, 2012, is necessary to decide the claim.  Chotta v. Peake, 22 Vet. App. 80 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be referred to an appropriate medical professional to offer an opinion as to whether the Veteran's service-connected disabilities rendered him unemployable prior to May 1, 2012.  In proffering an opinion, the examiner should review the claims file, to include the medical and lay evidence of record.  Thereafter, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities, singularly or jointly, rendered him unable to secure or follow a substantially gainful occupation prior to May 1, 2012, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  If possible, the examiner should identify the date upon which the Veteran's service-connected disabilities rendered him unemployable.

All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

2. Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disability renders him unemployable prior to May 1, 2012, refer the Veteran's claim of entitlement to a TDIU prior to May 1, 2012 to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

3.  Upon completion of the above, readjudicate the Veteran's claim for a TDIU prior to May 1, 2012.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


